             Case 3:20-cv-01357-JSC Document 45-3 Filed 12/30/20 Page 1 of 2




 1   DENNIS J. HERRERA, State Bar #139669
     City Attorney
 2   MEREDITH B. OSBORN, State Bar #250467
     Chief Trial Deputy
 3   RAYMOND R. ROLLAN, State Bar #304548
     Deputy City Attorney
 4   Fox Plaza
     1390 Market Street, 6th Floor
 5   San Francisco, California 94102-5408
     Telephone:    (415) 554-3888
 6   Facsimile:    (415) 554-3837
     E-Mail:       raymond.rollan@sfcityatty.org
 7

 8   Attorneys for Defendant
     CITY AND COUNTY OF SAN FRANCISCO
 9

10

11                                UNITED STATES DISTRICT COURT

12                               NORTHERN DISTRICT OF CALIFORNIA

13    DACARI SPIERS,                               Case No. 20-CV-01357-JSC

14           Plaintiffs,                           [PROPOSED] ORDER GRANTING
                                                   ADMINISTRATIVE MOTION TO SET ASIDE
15           vs.                                   OR DENY PLAINTIFF’S MOTION TO
                                                   COMPEL
16    CITY AND COUNTY OF SAN
      FRANCISCO; AND DOES 1-50
17    INDIVIDUALLY AND IN OFFICIAL
      CAPACITIES AS POLICE OFFICERS FOR
18    THE CITY AND COUNTY OF SAN
      FRANCISCO, INCLUSIVE,
19
             Defendants.
20

21

22

23

24

25

26

27

28
      [PROPOSED] ORDER                              1                     n:\lit\li2020\200798\01503212.docx
      CASE NO. 20-CV-01357-JSC
               Case 3:20-cv-01357-JSC Document 45-3 Filed 12/30/20 Page 2 of 2



         [PROPOSED] ORDER SETTING ASIDE OR DENYING PLAINTIFF’S MOTION TO
 1                                   COMPEL
 2            IT IS HEREBY ORDERED that Plaintiff’s Motion to Compel (Dkt. No. 41) is set aside or
 3   denied, without prejudice.
 4   Dated:
 5

 6

 7                                              Magistrate Judge Jacqueline Scott Corley

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      [PROPOSED] ORDER                                 2                        n:\lit\li2020\200798\01503212.docx
      CASE NO. 20-CV-01357-JSC
